Exhibit 10.c

 

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

This Base Agreement (“Base Agreement”) dated as of 07/01/2005 (“Effective
Date”), between International Business Machines Corporation (“Buyer”) and CDI
Corporation (“Supplier”), establishes the basis for a multinational procurement
relationship under which Supplier will provide Buyer the Deliverables and
Services described in SOWs and/or WAs issued under this Base Agreement.
Deliverables and Services acquired by Buyer or Customer on or after the
Effective Date will be covered by this Base Agreement. This Base Agreement will
remain in effect until terminated.

 

0.0 Definitions

 

“Affiliates” means entities that control, are controlled by, or are under common
control with, a party to this Agreement.

 

“Agreement” means this Base Agreement and any relevant Statements of Work
(“SOW”), Work Authorizations (“WA”), and other attachments or appendices
specifically referenced in this Agreement.

 

“Appearance Design” means the appearance presented by an object, formed in
hardware or by software that creates a visual impression on an observer.
Appearance Design refers to the ornamental and not the functional aspects of an
object.

 

“Customer” means Buyer’s customer.

 

“Deliverables” means items that Supplier prepares for or provides to Buyer or
Customer as described in a SOW and/or WA. Deliverables include Developed Works,
Preexisting Materials, and Tools.

 

“Developed Works” means all work product (including software and its Externals)
developed in the performance of this Agreement as described in a SOW and/or WA.
Developed Works do not include Preexisting Materials, Tools, or items
specifically excluded in a SOW and/or WA.

 

“Electronic Self-Help” means a process where Supplier electronically disables,
removes, or otherwise prevents the use of its software product without the
Buyer’s or Buyer’s Customer’s cooperation or consent. Electronic Self-Help could
be done through electronic or other means (for example: remotely through “back
doors” or hidden entrances in the software or through hidden shut-down commands
in the software that can be activated by phone or in other ways).

 

“Externals” means any pictorial, graphic, audiovisual works, reports or data
generated by execution of code and any programming interfaces, languages or
protocols implemented in the code to enable interaction with other computer
programs or end users. Externals do not include the code that implements them.

 

“Inventions” means ideas, designs, concepts, techniques, inventions, discoveries
or improvements, whether or not patentable, conceived or reduced to practice by
Supplier Personnel in performance of this Agreement.

 

“Joint Inventions” means Inventions made by Supplier Personnel jointly with
Buyer Personnel.

 

“Participation Agreement” or “PA” means an agreement signed by one or more
Affiliates which incorporates by reference the terms and conditions in this Base
Agreement, any relevant SOWs, and other attachments or appendices specifically
referenced in the PA.

 

“Personnel” means agents, employees or subcontractors engaged or appointed by
Buyer, Customer or Supplier.

 

“Preexisting Materials” means items including their Externals, contained within
a Deliverable, in which the copyrights are owned by a third party or that
Supplier prepared or had prepared outside the scope of this Agreement.
Preexisting Materials exclude Tools, but may include material that is created by
the use of Tools.

 

“Prices” means the agreed upon payment and currency for Deliverables and
Services, exclusive of Taxes but including all applicable fees and payments, as
specified in the relevant SOW and/or WA.

 

“Services” means work that Supplier performs for Buyer or Customer as described
in a SOW and/or WA.

 

“Statement of Work” or “SOW” means any document that:

 

1. identifies itself as a statement of work;

 

2. is signed by both parties;

 

3. incorporates by reference the terms and conditions of this Base Agreement;
and

 

4. describes the Deliverables and Services, including any requirements,
specifications or schedules.

 

“Taxes” means any and all applicable taxes, charges, fees, levies or other
assessments imposed or collected by any governmental entity worldwide or any
political subdivision thereof and however designated or levied on sales of
Deliverables or Services, or sales, use, transfer, goods and services or value
added tax or any other duties or fees related to any payment made by Buyer to
Supplier for Deliverables and/or Services provided by Supplier to Buyer under or
pursuant to this Agreement; exclusive, however, of any taxes imposed upon the
net income or capital of Supplier, any taxes in lieu of such net income taxes
and any other taxes which are to be borne by Supplier under law.

 

“Tools” means software that is not commercially available, and its Externals,
required for the development, maintenance or implementation of a software
Deliverable.

 

“Work Authorization” or “WA” means Buyer’s authorization in either electronic or
tangible form for Supplier to conduct transactions under this Agreement in
accordance with the applicable SOW (i.e., a purchase order, bill of lading, or
other Buyer designated document). A SOW is a WA only if designated as such in
writing by Buyer.

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 1 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        



--------------------------------------------------------------------------------

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

1.0 Statement of Work

 

Supplier will provide Deliverables and Services as specified in the relevant SOW
and/or WA. Supplier will begin work only after receiving a WA from Buyer. Buyer
may request changes to a SOW and/or WA and Supplier will submit to Buyer the
impact of such changes. Changes accepted by Buyer will be specified in an
amended SOW and/or WA or change order signed by both parties. Supplier agrees to
accept all WA’s that conform with the terms and conditions of this Agreement.

 

2.0 Pricing

 

Supplier will provide Deliverables and Services to Buyer for the Prices. The
Prices for Deliverables and Services specified in a SOW and/or WA and accepted
by Buyer plus the payment of applicable Taxes will be the only amount due to
Supplier from Buyer. The relevant SOW or WA shall contain Prices for each
country receiving Deliverables and Services under this Agreement.

 

3.0 Taxes

 

Supplier’s invoices shall state all applicable Taxes owed by Buyer, if any, by
tax jurisdiction and with a proper breakdown between taxable and non-taxable
Deliverables and Services. Supplier assumes responsibility to timely remit all
such Tax payments to the appropriate governmental authority in each respective
jurisdiction. Supplier agrees to use its best efforts to properly calculate any
applicable Taxes at the time of invoice. Supplier and Buyer agree to cooperate
to minimize, wherever possible and appropriate, any applicable Taxes, including
reasonable notice and cooperation in connection with any audit. Supplier shall
also bear sole responsibility for all taxes, assessments, or other levies on its
own leased or purchased property, equipment or software. Buyer will pay
incremental Taxes (which are additional Taxes due as a result of Supplier’s
failure to properly invoice Buyer for the correct amount of Taxes) that are
legally owed to Supplier. Supplier shall submit, within a reasonable amount of
time, a “Tax Only Invoice” which represents the correct amount of Taxes owed.
Supplier shall not request or expect payment for any fines, penalties, and/or
interest on such incremental Taxes. This provision shall not apply when Buyer
accrues the Tax or when a jurisdiction assesses such Tax on Buyer. If Buyer
provides a direct pay certificate, certification of an exemption from Tax or
reduced rate of Tax imposed by an applicable taxing authority, then Supplier
agrees not to invoice nor pay any such Tax unless and until the applicable
taxing authority assesses such Tax, at which time Supplier shall invoice and
Buyer agrees to pay any such Tax that is legally owed.

 

Buyer shall withhold Taxes as required under applicable law on payments made to
Supplier hereunder and shall be required to remit to Supplier only the net
proceeds thereof. Buyer agrees to remit in a timely manner all Taxes withheld to
the appropriate government authority in each respective jurisdiction.

 

Supplier will reimburse Buyer from any claims by any jurisdiction relating to
Taxes paid by Buyer to Supplier; and for any penalties, fines, additions to Tax
or interest thereon imposed as a result of Supplier’s failure to timely remit
the Tax payment to the appropriate governmental authority in each respective
jurisdiction. Supplier shall also reimburse Buyer for any claims made by a
taxing jurisdiction for penalties, fines, additions to Tax and the amount of
interest thereon imposed with respect to Supplier’s failure to invoice Buyer for
the correct amount of Tax.

 

4.0 Payments and Acceptance

 

Terms for payment will be specified in the relevant SOW and/or WA. Payment of
invoices will not be deemed acceptance of Deliverables or Services, but rather
such Deliverables or Services will be subject to inspection, test, acceptance or
rejection in accordance with the acceptance or completion criteria as specified
in the relevant SOW and/or WA. Buyer or Customer may, at its option, either
reject Deliverables or Services that do not comply with the acceptance or
completion criteria for a refund, or require Supplier, upon Buyer’s written
instruction, to repair or replace such Deliverables or re-perform such Service,
without charge and in a timely manner.

 

Unless otherwise provided by local law without the possibility of contractual
waiver or limitation, Supplier will submit invoices, corrected invoices, or
other such claims for reimbursement, to Buyer within (1) year from the date of
acceptance of Deliverables or the satisfactory completion of Services.
Exceptions must be specifically authorized by Buyer.

 

5.0 Electronic Commerce

 

To the extent permitted by local law, the parties will conduct transactions
using an electronic commerce approach under which the parties will
electronically transmit and receive legally binding purchase and sale
obligations (“Documents”), including electronic credit entries transmitted by
Buyer to the Supplier account specified in the relevant SOW and/or WA. The
parties will enter into a separate agreement governing the transmission of such
electronic transactions and associated responsibilities of the parties.

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 2 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        



--------------------------------------------------------------------------------

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

6.0 Warranties

 

6.1 Ongoing Warranties

 

Supplier makes the following ongoing representations and warranties:

 

1. it has the right to enter into this Agreement and its performance of this
Agreement will comply, at its own expense, with the terms of any contract,
obligation, including any between Supplier and its end-users; or any law,
regulation or ordinance to which it is or becomes subject ;

 

2. it is incorporated or organized as a partnership;

 

3. no claim, lien, or action exists or is threatened against Supplier that would
interfere with Buyer’s rights under this Agreement;

 

4. it has disclosed to Buyer in writing the existence of any third party code,
including without limitation open source code, that is included in or is
provided in connection with the Deliverables and that Supplier and the
Deliverables are in compliance with all licensing agreements applicable to such
third party code;

 

5. Deliverables and Services do not infringe any privacy, publicity, reputation
or intellectual property right of a third party;

 

6. all authors have agreed not to assert their moral rights (personal rights
associated with authorship of a work under applicable law) in the Deliverables,
to the extent permitted by law;

 

7. Deliverables are safe for use consistent with and will comply with the
warranties, specifications and requirements in this Agreement;

 

8. Deliverables do not contain harmful code;

 

9. Services will be performed using reasonable care and skill and in accordance
with the relevant SOW and/or WA;

 

10. It will not engage in Electronic Self-Help;

 

11. Deliverables and Services which interact in any capacity with monetary data
are euro ready such that when used in accordance with their associated
documentation they are capable of correctly processing monetary data in the euro
denomination and respecting the euro currency formatting conventions (including
the euro sign);

 

12. it is knowledgeable with, and is and will remain in full compliance with all
applicable export and import laws, regulations, orders, and policies (including,
but not limited to, securing all necessary clearance requirements, export and
import licenses and exemptions from, and making all proper filings with
appropriate governmental bodies and/or disclosures relating to the release or
transfer of technology and software to non U.S. nationals in the U.S., or
outside the U.S., release or transfer of technology and software having U.S.
content or derived from U.S.-origin software or technology); it is knowledgeable
with applicable supply chain security recommendations issued by applicable
governments and industry standards organizations and will make best efforts to
comply with such recommendations;

 

13. it will not export, directly or indirectly, any technology, software or
commodities of U.S. origin or having U.S. content provided by Buyer or their
direct product to any of the countries or to nationals of those countries,
wherever located, listed in U.S. Export Administration Regulations, as modified
from time to time, unless authorized by appropriate government license or
regulations;

 

14. it will not use, disclose, or transfer across borders any information that
is processed for Buyer that may identify an individual (Personal Data), except
to the extent necessary to perform under this Agreement; and

 

15. it will comply with all applicable data privacy laws and regulations, will
implement and maintain appropriate technical and other protections for the
Personal Data, will report any breaches of protection of Personal Data, and will
cooperate fully with Buyer’s requests for access to, correction of, and
destruction of Personal Data in Supplier’s possession.

 

THE WARRANTIES IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES AND
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING THOSE WARRANTIES OR CONDITIONS OR
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

6.2 Warranty Redemption

 

Subject to the Section titled Supplier Liability for Third Party Claims, if
Deliverables or Services do not comply with the warranties in this Agreement,
Supplier will repair or replace Deliverables or re-perform Services, without
charge and in a timely manner. If Supplier fails to do so, Buyer or Customer may
repair or replace Deliverables or re-perform Services and Supplier will
reimburse Buyer for actual and reasonable expenses.

 

7.0 Delivery

 

Deliverables and Services will be delivered as specified in the relevant SOW
and/or WA. If Supplier cannot comply with a delivery commitment, Supplier will
promptly notify Buyer of a revised delivery date and Buyer may:

 

1. cancel without charge Deliverables or Services not yet delivered; and

 

2. exercise all other remedies provided at law, in equity and in this Agreement.

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 3 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        



--------------------------------------------------------------------------------

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

8.0 Intellectual Property

 

8.1 Works Made for Hire

 

All Developed Works belong exclusively to Buyer (or Customer if specified in the
relevant SOW and/or WA) and are works made for hire. If any Developed Works are
not considered works made for hire owned by operation of law, Supplier assigns
the ownership of copyrights in such works to Buyer or Customer.

 

8.2 Preexisting Materials

 

Supplier will not include any Preexisting Materials in any Deliverable unless
they are listed in the relevant SOW and/or WA. If Supplier includes any
Preexisting Materials in a Deliverable whether or not listed in the relevant SOW
and/or WA, Supplier grants or will obtain for Buyer and Customer the following
rights: a nonexclusive, worldwide, perpetual, irrevocable, paid-up, license to
prepare and have prepared derivative works of such Preexisting Materials and to
use, have used, execute, reproduce, transmit, display, perform, transfer,
distribute, and sublicense such Preexisting Materials or their derivative works,
and to grant others the rights granted in this Subsection.

 

8.3 Tools

 

Supplier will not include Tools in Deliverables unless they are listed in the
relevant SOW and/or WA. If Supplier includes any Tools in a Deliverable whether
or not listed in the relevant SOW and/or WA, Supplier grants or will obtain for
Buyer and Customer the following rights: a nonexclusive, worldwide, perpetual,
irrevocable, paid-up, license to prepare and have prepared derivative works of
such Tools, and to use, have used, execute, reproduce, transmit, display and
perform such Tools or their derivative works and to grant others the rights
granted in this Subsection.

 

8.4 Invention Rights

 

Supplier will promptly provide to Buyer and Customer a complete written
disclosure for each Invention which identifies the features or concepts which
Supplier believes to be new or different. Supplier assigns all of its right,
title and interest in Inventions (including any patent applications filed on or
patents issues claiming Inventions) to Buyer.

 

8.5 Joint Invention Rights

 

Supplier assigns all of its right, title and interest in Joint Inventions
(including any patent applications filed on or patents issued claiming Joint
Inventions) to Buyer.

 

8.6 Perfection of Copyrights

 

Upon request, Supplier will provide to Buyer a “Certificate of Originality” or
equivalent documentation to verify authorship of Developed Works. Supplier will
confirm assignment of copyright for Developed Works using the “Confirmation of
Assignment of Copyright” form and will assist Buyer in perfecting such
copyrights.

 

8.7 Perfection of Invention Rights

 

Supplier will identify all countries in which it will seek patent protection for
each Invention. Supplier authorizes Buyer to act as its agent in obtaining
patent protection for the Inventions in countries where Supplier does not seek
patent protection. Supplier will, at Buyer’s expense, assist in the filing of
patent applications on Inventions and have required documents signed.

 

8.8 Trademarks

 

This Agreement does not grant either party the right to use the other party’s or
their Affiliates trademarks, trade names or service marks.

 

8.9 Patents

 

For the purpose of supporting the Customer as specified in the relevant SOW
and/or WA, Supplier grants to Buyer a nonexclusive, worldwide, perpetual,
irrevocable, and paid-up license under any patents and patent applications
licensable by Supplier to make, have made, use, have used, import, export, sell,
and otherwise transfer the Deliverables and use the Services to the extent
authorized in this Base Agreement and any relevant Statements of Work and Work
Authorizations.

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 4 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        



--------------------------------------------------------------------------------

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

9.0 Supplier Liability for Third Party Claims

 

9.1 General Indemnification

 

Supplier will defend, hold harmless and indemnify, including legal fees, Buyer
and Buyer Personnel and Customer and Customer Personnel against third party
claims that arise or are alleged to have arisen as a result of negligent or
intentional acts or omissions of Supplier or Supplier Personnel or breach by
Supplier of any term of this Agreement.

 

9.2 Intellectual Property Indemnification

 

Supplier will defend, or at Buyer’s option cooperate in the defense of, hold
harmless and indemnify, including legal fees, Buyer and Buyer Personnel and
Customer and Customer Personnel from third party claims that Supplier’s
Deliverables or Services infringe the intellectual property rights of a third
party. In addition, if such a claim is or is likely to be made, Supplier will,
at its own expense, exercise the first of the following remedies that is
practicable:

 

1. obtain for Buyer and Customer the right to continue to use, sell and license
the Deliverables and Services consistent with this Agreement;

 

2. modify Deliverables and Services so they are non-infringing and in compliance
with this Agreement;

 

3. replace the Deliverables and Services, or other affected Deliverables or
Services, with non-infringing ones that comply with this Agreement; or

 

4. at Buyer’s request, accept the cancellation of infringing Services and the
return of infringing Deliverables and refund any amount paid.

 

Buyer will give Supplier prompt notice of third party claims against Buyer, and
cooperate in the investigation, settlement and defense of such claims.

 

9.3 Exceptions to Indemnification

 

Supplier will have no obligation to indemnify Buyer or Buyer Personnel or
Customer or Customer Personnel for claims that Supplier’s Deliverables or
Services infringe the intellectual property rights of a third party to the
extent such claims arise as a result of:

 

1. Buyer’s or Customer’s combination of Deliverables or Services with other
products or services not reasonably foreseeable by Supplier and such
infringement or claim would have been avoided in the absence of such
combination;

 

2. Supplier’s implementation of a Buyer originated design and such infringement
or claim would have been avoided in the absence of such implementation; or

 

3. Buyer’s or Customer’s modification of the Deliverables and such infringement
or claim would have been avoided in the absence of such modification.

 

10.0 Limitation of Liability between Supplier and Buyer

 

In no event will either party be liable to the other for any lost revenues, lost
profits, incidental, indirect, consequential, special or punitive damages. This
mutual Limitation of Liability does not limit the obligations and liability of
Supplier resulting from the Section titled Supplier Liability for Third Party
Claims. In no event will either party be liable for the respective actions or
omissions of its Affiliates under this Agreement.

 

Supplier acknowledges and agrees that all WA’s or PA’s issued by Buyer’s
Affiliate(s) are independent agreements between Supplier or Supplier Affiliate
and the Buyer Affiliate. Buyer shall not be liable to Supplier or Supplier
Affiliate(s) for any actions or inactions of any Buyer Affiliate(s) under a WA
or PA, nor shall any actions or inactions by Buyer’s Affiliate(s) constitute a
breach of the Agreement between Buyer and Supplier.

 

11.0 Supplier and Supplier Personnel

 

Supplier is an independent contractor and this Agreement does not create an
agency relationship between Buyer and Supplier or Buyer and Supplier Personnel.
Buyer assumes no liability or responsibility for Supplier Personnel. Supplier
will:

 

1. ensure it and Supplier Personnel are in compliance with all laws,
regulations, ordinances, and licensing requirements;

 

2. be responsible for the supervision, control, compensation, withholdings,
health and safety of Supplier Personnel;

 

3. inform Buyer if a former employee of Buyer will be assigned work under this
Agreement, such assignment subject to Buyer approval;

 

4. ensure Supplier Personnel performing Services on Buyer’s or Customer’s
premises comply with the On Premises Guidelines in the Section titled On
Premises Guidelines and upon request, provide Buyer, for export evaluation
purposes, the country of citizenship and permanent residence and immigration
status of those persons. Buyer retains the right to refuse to accept persons
made available by Supplier for export reasons; and

 

5. not discriminate against any employees, applicants for employment, or any
entity engaged in its procurement practices because of race, color, religion,
sex, age, national origin, or any other legally protected status.

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 5 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        



--------------------------------------------------------------------------------

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

12.0 On Premises Guidelines

 

Supplier will ensure that Supplier Personnel assigned to work on Buyer’s or
Buyer’s Customer’s premises will comply with this Section.

 

12.1 Access to Premises

 

Supplier will:

 

1. to the extent permitted by local law, ensure that Supplier Personnel assigned
to work on Buyer’s or Buyer’s Customer’s premises will participate in a pre
employment criminal background check covering the counties in which the person
was employed or resided for the past seven years (or longer as required by State
legislation), and inform Buyer of any negative findings;

 

2. maintain a current and complete list of the persons’ names and social
security numbers;

 

3. obtain for each person a valid identification badge from Buyer and ensure
that it is displayed to gain access to and while on Buyer’s or Buyer’s
Customer’s premises (it is Buyer’s policy to deactivate any such badge if not
used in ninety days);

 

4. maintain a signed acknowledgment that each person will comply with Buyer’s
Safety & Security Guidelines;

 

5. ensure that each person with regular access to Buyer’s and Buyer’s Customer’s
premises complies with all parking restrictions and with vehicle registration
requirements if any;

 

6. inform Buyer if a former employee of Buyer will be assigned work under this
Agreement, such assignment subject to Buyer approval;

 

7. at Buyer’s request, remove a person from Buyer’s or Buyer’s Customer’s
premises and not reassign such person to work on Buyer’s or Buyer’s Customer’s
premises (Buyer is not required to provide a reason for such request); and

 

8. notify Buyer immediately upon completion or termination of any assignment and
return Buyer’s identification badge. Upon Buyer’s request, Supplier will provide
documentation to verify compliance with this Subsection.

 

12.2 General Business Activity Restrictions

 

Supplier will ensure that Supplier Personnel assigned to work on Buyer’s or
Buyer’s Customer’s premises:

 

1. will not conduct any non-Buyer related business activities (such as
interviews, hirings, dismissals or personal solicitations) on Buyer’s or Buyer’s
Customer’s premises;

 

2. will not conduct Supplier’s Personnel training on Buyer’s or Buyer’s
Customer’s premises, except for on-the-job training;

 

3. will not attempt to participate in Buyer or Customer benefit plans or
activities;

 

4. will not send or receive non-Buyer related mail through Buyer’s or Customer’s
mail systems; and

 

5. will not sell, advertise or market any products or distribute printed,
written or graphic materials on Buyer’s or Buyer’s Customer’s premises without
Buyer’s written permission.

 

12.3 Buyer’s Safety and Security Guidelines

 

Supplier will ensure that Supplier Personnel assigned to work on Buyer’s or
Buyer’s Customer’s premises:

 

1. do not bring weapons of any kind onto Buyer’s or Buyer’s Customer’s premises;

 

2. do not manufacture, sell, distribute, possess, use or be under the influence
of controlled substances (for nonmedical reasons) or alcoholic beverages while
on Buyer’s or Buyer’s Customer’s premises;

 

3. do not have in their possession hazardous materials of any kind on Buyer’s or
Buyer’s Customer’s premises without Buyer’s authorization;

 

4. acknowledge that all persons, property, and vehicles entering or leaving
Buyer’s or Buyer’s Customer’s premises are subject to search; and

 

5. remain in authorized areas only (limited to the work locations, cafeterias,
rest rooms and, in the event of a medical emergency, Buyer’s or Buyer’s
Customer’s medical facilities). Supplier will promptly notify Buyer of any
accident or security incidents involving loss of or misuse or damage to Buyer’s
intellectual or physical assets; physical altercations; assaults; or harassment
and provide Buyer with a copy of any accident or incident report involving the
above. Supplier must coordinate with Buyer or Customer access to Buyer’s or
Buyer’s Customer’s premises during non-regular working hours.

 

12.4 Asset Control

 

In the event Supplier Personnel has access to information, information assets,
supplies or other property, including property owned by third parties but
provided to Supplier Personnel by Buyer (“Buyer Assets”), Supplier Personnel:

 

1. will not remove Buyer Assets from Buyer’s or Buyer’s Customer’s premises
without Buyer’s authorization;

 

2. will use Buyer Assets only for purposes of this Agreement and reimburse Buyer
for any unauthorized use;

 

3. will only connect with, interact with or use programs, tools or routines that
Buyer agrees are needed to provide Services;

 

4. will not share or disclose user identifiers, passwords, cipher keys or
computer dial port telephone numbers; and

 

5. in the event the Buyer Assets are confidential, will not copy, disclose or
leave such assets unsecured or unattended. Buyer may periodically audit
Supplier’s data residing on Buyer Assets.

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 6 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        



--------------------------------------------------------------------------------

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

12.5 Supervision of Supplier’s Personnel

 

Suppliers will provide consistent and effective supervision of its Personnel
provided under this Agreement, at no additional cost to Buyer. Consistent and
effective supervision shall include regular interaction and communication with
Supplier’s Personnel either in person or through other effective means.
Supplier’s supervisor shall be responsible for exercising full supervisory
authority over all day-to-day employment relationship decisions relating to
Supplier’s Personnel, including those decisions relating to: wages, hours, terms
and conditions of employment, hiring, discipline, performance evaluations,
termination, counseling and scheduling. Supplier’s supervisors responsible for
each work location will be responsible to know that work location’s planned
holiday (and other closing) schedules and the impacts all such schedules have on
Supplier’s Personnel. Supplier will conduct orientation sessions with its
Personnel before placement on an assignment with Buyer, during which orientation
such Personnel will be told who their supervisor is and how that supervisor can
be contacted. Supplier will, from time to time, ensure that all of its Personnel
working under this Agreement continue to be aware of this information. Supplier
shall also be responsible for training its Personnel that any employment related
issues should be brought forward in the first instance to Supplier and not
Buyer. Where such issues relate to actions which are alleged to have been taken
by Buyer or Buyer’s Personnel, Supplier will notify Buyer immediately in order
that appropriate investigative action can be taken. Notwithstanding any other
language or agreement to the contrary, Buyer will not, and Supplier agrees that
Buyer has no responsibility to approve any Supplier Personnel’s time sheets. If
Buyer should review, sign and/or submit Supplier Personnel’s timesheets, whether
manually or electronically, as part of Buyer’s billing verification processes,
the parties acknowledge and agree that such review, signature and/or submittal
shall in no way constitute concurrence or approval of such timesheets, nor
create any other commitment or obligation on the part of Buyer to Supplier or
Supplier Personnel.

 

13.0 Insurance

 

Supplier will maintain at its expense:

 

1. commercial general or public liability insurance with a minimum limit per
occurrence or accident of 1,000,000 USD (or local currency equivalent);

 

2. workers’ compensation or employer’s liability insurance as required by local
law, such policies waiving any subrogation rights against Buyer; and

 

3. automobile liability insurance as required by local statute but not less than
1,000,000 USD (or local currency equivalent) if a vehicle will be used in the
performance of this Agreement.

 

Insurance required under clauses (1) and (3) will name Buyer as an additional
insured with respect to Buyer’s insurable interest, will be primary or
noncontributory regarding insured damages or expenses, and will be purchased
from insurers with an AM Best Rating of B+ or better and a financial class
rating of 11 or better.

 

14.0 Termination

 

14.1 Termination of this Base Agreement

 

Either party may terminate this Base Agreement, without any cancellation charge,
for a material breach of this Agreement by the other party or if the other party
becomes insolvent or files or has filed against it a petition in bankruptcy
(“Cause”), to the extent permitted by law. Such termination will be effective at
the end of a thirty (30) day written notice period if the Cause remains uncured.
Either party may terminate this Base Agreement without Cause when there are no
outstanding SOWs or WAs.

 

14.2 Termination of a SOW or WA

 

Buyer may, upon written notice to Supplier, terminate a SOW or WA:

 

1. with Cause effective immediately; or

 

2. without Cause effective immediately or as otherwise specified in such notice.

 

Upon termination, in accordance with Buyer’s written direction, Supplier will
immediately:

 

1. cease work;

 

2. prepare and submit to Buyer an itemization of all completed and partially
completed Deliverables and Services;

 

3. deliver to Buyer Deliverables satisfactorily completed up to the date of
termination at the agreed upon Prices in the relevant SOW and/or WA; and

 

4. deliver upon request any work in process.

 

In the event Buyer terminates without Cause, Buyer will compensate Supplier for
the actual and reasonable expenses incurred by Supplier for work in process up
to and including the date of termination, provided such expenses do not exceed
the Prices.

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 7 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        



--------------------------------------------------------------------------------

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

15.0 General

 

15.1 Amendments

 

This Agreement may only be amended by a writing specifically referencing this
Agreement which has been signed by authorized representatives of the parties.

 

15.2 Assignment

 

Neither party will assign their rights or delegate or subcontract their duties
under this Agreement to third parties or Affiliates without the prior written
consent of the other party, such consent not to be withheld unreasonably, except
that either party may assign this Agreement in conjunction with the sale of a
substantial part of its business utilizing this Agreement or any intellectual
property assigned or licensed under this Agreement. Any unauthorized assignment
of this Agreement is void.

 

15.3 Choice of Law and Forum; Waiver of Jury Trial; Limitation of Action

 

This Agreement and the performance of transactions under this Agreement will be
governed by the laws of the country where the Buyer entering into the relevant
agreement or PA is located, except: (i) in Australia, this Agreement will be
governed by the laws of the State or Territory in which the transaction occurs;
(ii) in the United Kingdom, this Agreement will be governed by the laws of
England; (iii) in Albania, Armenia, Azerbaijan, Belarus, Bosnia-Herzegovina,
Bulgaria, Croatia, Former Yugoslav Republic of Macedonia, Georgia, Hungary,
Kazakhstan, Kyrgyzstan, Moldova, Montenegro, Poland, Romania, Russia, Serbia,
Slovakia, Slovenia, Tajikistan, Turkmenistan, Ukraine, and Uzbekistan, this
Agreement will be governed by the laws of Austria, unless otherwise provided by
the local law; (iv) in Estonia, Latvia, and Lithuania, Finnish law will apply;
(v) in Canada, the laws of the Province of Ontario govern this Agreement;
(vi) in the United States (including if any part of the transaction occurs
within the United States) and Puerto Rico, and People’s Republic of China, the
laws of the State of New York applicable to contracts executed in and performed
entirely within that State govern this Agreement. The United Nations Convention
on Contracts for the International Sale of Goods does not apply. The parties
expressly waive any right to a jury trial regarding disputes related to this
Agreement. Unless otherwise provided by local law without the possibility of
contractual waiver or limitation, any legal or other action related to a breach
of this Agreement must be commenced no later than two (2) years from the date on
which the cause of action arose.

 

15.4 Communications

 

All communications between the parties regarding this Agreement will be
conducted through the parties’ representatives as specified in the relevant SOW
and/or WA. All notices required in writing under this Agreement will be made to
the appropriate contact(s) listed in the relevant SOW and/or WA and will be
effective upon actual receipt. Notices may be transmitted electronically, by
registered or certified mail, or courier. All notices, with the exception of
legal notices, may also be provided by facsimile.

 

15.5 Counterparts

 

This Agreement may be signed in one or more counterparts, each of which will be
deemed to be an original and all of which when taken together will constitute
the same Agreement. Any copy of this Agreement made by reliable means (for
example, photocopy or facsimile) is considered an original.

 

15.6 Exchange of Information

 

All information exchanged is non confidential. If either party requires the
exchange of confidential information, it will be made under a separate signed
confidentiality agreement between the parties. The parties will not publicize
the terms of this Agreement, or the relationship, in any advertising, marketing
or promotional materials without prior written consent of the other party except
as may be required by law, provided the party publicizing obtains any
confidentiality treatment available. Supplier will use information regarding
this Agreement only in the performance of this Agreement. For any business
personal information relating to Supplier Personnel that Supplier provides to
Buyer, Supplier has obtained the agreement of the Supplier Personnel to release
the information to Buyer and to allow Buyer to use such information in
connection with this Agreement.

 

15.7 Freedom of Action

 

This Agreement is nonexclusive and either party may design, develop,
manufacture, acquire or market competitive products or services. Buyer will
independently establish prices for resale of Deliverables or Services and is not
obligated to announce or market any Deliverables or Services and does not
guarantee the success of its marketing efforts, if any.

 

15.8 Force Majeure

 

Neither party will be in default or liable for any delay or failure to comply
with this Agreement due to any act beyond the control of the affected party,
excluding labor disputes, provided such party immediately notifies the other.

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 8 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        



--------------------------------------------------------------------------------

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

15.9 Obligations of Affiliates

 

Affiliates will acknowledge acceptance of the terms of this Agreement through
the signing of a PA before conducting any transaction under this Agreement.

 

15.10 Prior Communications and Order of Precedence

 

This Agreement replaces any prior oral or written agreements or other
communication between the parties with respect to the subject matter of this
Agreement, excluding any confidential disclosure agreements. In the event of any
conflict in these documents, the order of precedence will be:

 

1. the quantity, payment and delivery terms of the relevant WA;

 

2. the relevant SOW;

 

3. this Base Agreement; and

 

4. the remaining terms of the relevant WA.

 

15.11 Record Keeping and Audit Rights

 

Supplier will maintain (and provide to Buyer upon request) relevant business and
accounting records to support invoices under this Agreement and proof of
required permits and professional licenses, for a period of time as required by
local law, but not for less than three (3) years following completion or
termination of the relevant SOW and/or WA. All accounting records will be
maintained in accordance with generally accepted accounting principles.

 

15.12 Severability

 

If any term in this Agreement is found by competent judicial authority to be
unenforceable in any respect, the validity of the remainder of this Agreement
will be unaffected, provided that such unenforceability does not materially
affect the parties’ rights under this Agreement.

 

15.13 Survival

 

The provisions set forth in the following Sections and Subsections of this Base
Agreement will survive after termination or expiration of this Agreement and
will remain in effect until fulfilled: “Taxes”, “Ongoing Warranties”,
“Intellectual Property”, “Supplier Liability for Third Party Claims”,
“Limitation of Liability between Supplier and Buyer”, “Record Keeping and Audit
Rights”, “Choice of Law and Forum; Waiver of Jury Trial; Limitation of Action”,
“Exchange of Information”, and “Prior Communications and Order of Precedence”.

 

15.14 Waiver

 

An effective waiver under this Agreement must be in writing signed by the party
waiving its right. A waiver by either party of any instance of the other party’s
noncompliance with any obligation or responsibility under this Agreement will
not be deemed a waiver of subsequent instances.

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 9 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        



--------------------------------------------------------------------------------

Technical Services Agreement

 

Agreement # 4998CC0044-002

 

15.15 Ethical Dealings

 

Supplier will be familiar and will strictly comply with all laws and regulations
on bribery, corruption, and prohibited business practices. Supplier and its
Affiliates have not and will not offer, promise or make or agree to make any
payments or gifts (of money or anything of value) directly or indirectly to
anyone for the purpose of influencing or inducing anyone to influence decisions
in favor of Buyer or any of its Affiliates.

 

ACCEPTED AND AGREED TO:

International Business Machines Corporation

     

ACCEPTED AND AGREED TO:

CDI Corporation

By:                   By:   /s/    ROBERT J. GIORGIO          

7/6/05

Buyer Signature

     

Date

     

Supplier Signature

 

Date

I. Javette Jenkins-Hines               Robert J. Giorgio    

Printed Name

             

Printed Name

   

U.S. Sourcing Manager, Technical Services

Integrated Supply Chain

          President, CDI Bus. Solutions    

Title & Organization

             

Title & Organization

   

Buyer Address:
294 ROUTE 100
Building 2
Office 4C12
Somers, NewYork 10589
USA

             

Supplier Address:
15501 Weston Parkway
Cary, NC 27513
USA

   

 

Form Title: Technical Services Engagement Agreement (TSEA)    Page 10 of 10   
Form Release: 8/98 Form Owner: Global Procurement         Revision: 9/04        